HENDRY, Judge,
dissenting.
I must dissent. The city has for nineteen years benefited from this contract which it induced the property owners to enter into; moreover, it took legal action to have the contract and ordinances relating thereto approved and declared constitutional by the circuit court. I would hold that the city’s affirmative action with respect to the procurement of the contract and the court’s decree of approval, together with its acceptance of the benefits therefrom for the past nineteen years, has estopped it from raising *829the constitutionality of its acts. I would affirm.